interim Decision #2138

MATTER OF

MARTINEZ-GOMEZ

In Deportation Proceedings
A-18564855

Decided by Board March 23, 1972
Conviction of a violation of section 11557 of the California Health and Safety
Code, which provides it is unlawful to "maintain any place for the purpose of
unlawfully selling, giving away or using any narcotic," is a conviction of a law
relating to "illicit traffic in narcotic drugs or marijuana" within the meaning
of section 241(a)(11) of the Immigration and Nationality Act.
CHARGE:
Order: Act of 1952—Section 241(a)(11) [8 U.S.C. 1251(a)(11)}—Convicted of law
relating to illicit traffic in narcotics.
ON BEHALF OF SERVICE: Jay Segal
Trial Attorney
(Brief filed)

The special inquiry officer certifies his order terminating the
above-captioned proceedings. The trial attorney has submitted a
brief in support of his argument that the respondent is deportable
under section 241(aX11) of the Immigration and Nationality Act as
an alien who has been convicted of a law relating to the illicit

traffic in narcotic drugs or marijuana. We will reverse the special
inquiry officer.
The respondent, a native and citizen of Mexico, was admitted to
the United States as an immigrant on June 18, 1967. He was
convicted on September 29, 1967 in the Superior Court of California in and for the County of Santa Clara for violation of section
11557 of the California Health and Safety Code.' Originally, the

respondent was charged under section 11530 of the Health and
Section 11557, California Health and Safety Code provides as follows: "Maintenance of Place for Unlawful Disposal of Narcotics. ... Every person who opens
or maintains any place for the purpose of unlawfully selling, giving away or using
any narcotic shall be punished by imprisonment in the county jail for not more
than one year, or in the State prison for not more than ten years..."

104

Interim Decision #2138
Safety Code for possession of marijuana. He pled not guilty to this
charge. He was granted permission on September 5, 1967 to
withdraw his plea of not guilty and to enter a plea of guilty to a
violation of section 11557, a "lesser included offense" (Ex. 2).
Imposition of sentence was suspended for a period of two years
and the respondent was placed on probation, conditioned upon the
payment of a fine of $150 phis penalty assessment of $16.00 (Ex. 2).
The issue before us is whether section 11557 is a law relating to
illicit trafficking in narcotic drugs or marijuana. Relying on our
decision in Matter of Sum, 13 I. & N. Dec. 569 (BIA, 1970), the
special inquiry officer held that it was not such a law. However,
Matter of Sum dealt with a quite different question, namely the
question whether a conviction for unlawful use of proscribed drugs
rendered an alien deportable as a person convicted for unlawful
possession. of such drugs. This respondent was convicted for
violation of a statute which does not at all require, for conviction,
the unlawful use or possession of proscribed drugs by the accused
person. Section 11557 of the California Health and Safety Code
under which this respondent was convicted was clearly designed to
eliminate the illegal traffic in narcotic drugs by making it a crime
for a person to provide a place for the unlawful disposal of
narcotics.
We are of the opinion that the statute taken at its minimum
involves a law "relating to ... illicit traffic in narcotic drugs or
marijuana." The primary purpose of section 11557 is to eliminate
or control traffic in narcotics by making it a crime to "maintain
any place" for the "selling, giving away or using" any narcotic.
The determining factor is the maintenance of the place and not
the selling, giving away or using narcotics, People v. Cannon, 148
C.A. 2d 163, 306 P.2d 589 (C.A. Cal., 1957).
The case will be remanded to the special inquiry officer for a
reopened hearing and for the entry of an order of deportation
pursuant to section 243(a) of the Immigration and Nationality Act.
An appropriate order will be entered.

ORDER: It is ordered that the case be remanded to the special
inquiry officer for futher proceedings consistent with the foregoing
opinion.

105

Interim Decision #2139

MATTER. OF PONCE DE LEON
In Visa Petition Proceedings
A-18257676
Decided by Board March 30, 1972
Despite birth in an independent country of the Western Hemisphere, an alien
who meets the conditions of section 202(b)(2) of the Immigration and Nationality Act may be alternately charged to the foreign state of his accompanying
spouse, and within such alternate chargeability may be accorded any classification under section 203(a) of the Act for which eligible (in the instant case,
beneficiary accorded second preference classification as the spouse of an alien
lawfully admitted for permanent residence). [See also, Matter of Chatterton,
Interim Decision No. 2133, and Matter of Ascher, Interim Decision No. 1282.]
OF Sravron:
Irving A. Appleman
Appellate Trial Attorney

ON BEHALF OF PETITIONER:

ON BEHALF

James J. Orlow, Esquire
824 Bankers Securities Bldg.
Philadelphia, Pa. 19107

The district director, in an order dated December 7, 1971,
granted the lawful permanent resident alien petitioner's application for preference status for the beneficiary as her spouse under
section 203(a)(2) of the Immigration and Nationality Act. The
district director held that the beneficiary was entitled to alternate
chargeability to the country of the petitioner's birth, despite the
fact that the beneficiary is a special immigrant by virtue of his
birth in an independent country of the Western Hemisphere. The
district director recognized that his decision seemingly conflicted
with our prior precedent decision in Matter of Tiszai, 12 I. & N.
Dec. 425 (BIA, 1967), which he felt should no longer be applicable
because of intervening changes in law and regulations. Because
there was an appearance of conflict, the district director certified
his decision to this Board. His decision will be affirmed.
The petitioner is a native of Germany. She was admitted to the
United States for permanent residence on October 26, 1964. The
beneficiary, her spouse, is a native of Mexico. The record is silent
as to the birthplace or residence of the beneficiary's parents.
The general rule is that an alien is chargeable to the foreign
state of his birth. In the beneficiary's case, this would be Mexico,
106

Interim Decision #2139
but no visas are available to natives of Mexico, who are special
immigrants by virtue of their birth in the Western Hemisphere,
unless they have a priority date of November 22, 1970 or earlier.
The beneficiary evidently does not have an early enough priority
date to qualify for a special immigrant visa. Therefore, the issue in
the case is whether he qualifies for one of the exceptions to the
general rule contained in section 202(b) of the Act. If he so
qualifies, then he may properly be accorded a preference status
under section 203(a) of the Act, assuming he is otherwise qualified.
Our prior precedent decision in Matter of Tiszai, supra, formerly
served to bar access to the alternate chargeability provisions
contained in section 202(b) to natives of the Western Hemisphere
on the ground that they were special immigrants. That decision
was held by us to be no longer applicable due to substantial
changes in law and regulations since it was decided, Matter of
Chatterton, A-19942340, Interim Decision No. 2133 (BIA, March 21,
1972). Consequently, Matter of Tiszai no longer serves as an
obstacle to the beneficiary qualifying for an exception under
section 202(b).
Section 202(b) of the Immigration and Nationality Act, which
contains the provisions relating to alternate chargeability to the
country of birth of a parent or spouse reads, in relevant part, as
follows:
... For the purposes of this Act the foreign state to which an immigrant is
chargeable shall be determined by birth within such foreign state except that
(1) ...; (2) if an alien is chargeable to a different foreign state from that of his
accompanying spouse, the foreign state to which such alien is chargeable may,
if necessary to prevent the separation of husband and wife, be determined by
the foreign state of the accompanying spouse, if such spouse has received or
would be qualified for an immigrant visa and if the foreign state to which such
spouse would be chargeable has not exceeded the numerical limitation set
forth in the proviso to subsection (a) of this section for that fiscal year; (3)...;
(4) an alien born within any foreign state in which neither of his parents was
born and in which neither of his parents had a residence at the time of such
alien's birth may be charged to the foreign state of either parent.

For the sake of simplicity, we shall refer to the exception from
the general rule for chargeability contained in section 202(bX2) as
the "second exception" and that contained in section 202(bX4) as
the "fourth exception."

The term "accompanied by" is not defined in the Immigration
and Nationality Act but is defined in 22 CFR 42.1 as follows:
"Accompanying" or "accompanied by" means, in addition to an alien in the
physical company of a principal alien, an alien who is issued an immigrant
visa within 4 months of the date of issuance of a visa to the principal alien,
within 4 months of the adjustment of status in the United States of the
principal alien, or within 4 months from the date of the departure of the
principal alien from the country in which his dependents are applying for

107

Interim Decision #2139
visas if he has traveled abroad to confer his foreign state chargeability upon
them. An "accompanying" relative may not precede the principal alien to the
United States.

The term "foreign state" is defined in 22 CFR 42.1 as follows:
For the purpose of according alternate chargeability pursuant to section
202(b) of the Act, the term "foreign state" is not restricted to those areas to
which the numerical limitation prescribed by section 202(a) of the Act applies
but includes dependent areas, as defined in this section, and independent
countries of the Western Hemisphere and the Canal Zone.

As a spouse, the beneficiary could conceivably strive to qualify
for either the second or the fourth exception. However, the fourth
exception is available only to an alien born in a foreign state in
which neither of his parents was born and in which neither of his
parents had a residence at the time of his birth. In the present
case we have insufficient information upon which to base either of
these required findings. Hence, we must rule out the fourth
exception upon the record before us.
The question then becomes: Does the beneficiary qualify for the
second exception under section 202(bX2)? In order to qualify, it
must be established (1) that he is an alien spouse, (2) that he will
be "accompanied by" his spouse within the meaning of that term's
definition found in 22 CFR 42.1, (3) that the accompanying spouse
was born in a "foreign state" as defined in 22 CFR 42.1, (4) that the
accompanying spouse either has received or would be qualified for
an immigrant visa, and (5) that there would be a visa available if
the beneficiary be charged to the foreign state of birth of the
petitioner.
The district director found the beneficiary qualified for an
exception under section 202(bX2). He noted that the beneficiary
was therefore entitled to alternate chargeability to the foreign
state of birth of the petitioner (Germany) if a consular' officer
found the beneficiary "otherwise qualified." Inasmuch as the
beneficiary quales for an exception under section 202(bX2) he is
alternately chargeable to the numerical limitation of 170,000
provided for in section 201(a) of the Act. Section 203(a) provides
that aliens who are subject to the numerical limitations in section
201(a) shall be allotted visas in the manner prescribed in subparagraphs 1 through 9 of section 203(a). The beneficiary, then, may be
accorded any classification under section 203(a) for which he is
eligible. The district director approved the petitioner's application
and accorded the beneficiary preference status under section
203(aX2) as the spouse of an alien lawfully admitted for permanent
residence. This was correct and we shall affirm the district director's order.
Both the appellate trial attorney and petitioner's counsel sug108

Interim Decision #2139
Bested at oral argument that the Board enter an order containing
a condition that the beneficiary must meet the definition of
"accompanied by" found in 22 CFR 42.1 at the time he is issued an
immigrant visa. We reject this suggestion because we do not
believe it necessary to enter a conditional order in this case. The
petitioner is already physically present within the United States.
Therefore, the only way the beneficiary might qualify under 22
CFR 42.1 as an alien "accompanied by" his spouse would be if he
were to be issued an immigrant visa "within 4 months from the
date of departure of the principal alien from the country in which
his dependents are applying for visas if he has traveled abroad to
confer his foreign state chargeability upon them." The consular
official to whom the beneficiary makes application for an immigrant visa will have no trouble deciding upon the facts before him
at that time whether the beneficiary then qualifies as an alien
"accompanied by" his spouse.
The district director's decision is affirmed and the following
order shall be entered.
ORDER: It is ordered that the order of the district director,
dated December '7, 1971, approving the petitioner's petition to
accord the beneficiary preference status as provided in section
203(aX2) of the Immigration and Nationality Act be and the same
is hereby affirmed.

109

